DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I and the species of block PLA-PEG and DEACM bound to Seq ID 1 in the reply filed on 2/28/2022 is acknowledged.  The traversal is on the ground(s) that a search would not be an undue burden.  This is not found persuasive because search burden being undue is a moot argument for lack of unity issue.  Undue search burden is not an issue in a lack of unity.  Claims 11,35,47,52-53 and 75 are withdrawn for being drawn to an unelected species or invention.
The requirement is still deemed proper and is therefore made FINAL.
Applicants’ election of species of Seq ID 1 bound to PLA-PEG and DEACM is free of the prior art. As a result the search has been extended to PLA-PEG and DEACM bound to a generic peptide. If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The ** > examination < will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13. See MPEP 803.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4,8,17,24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “targeting moiety comprising a targeting moiety” is very unclear and indefinite. How can a targeting moiety itself comprise a targeting moiety? The metes and bounds of the recitation are uncertain. 
Claims 4 and 8 recite the limitation "peptide" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note the polymeric particle of claim 1 does not recite a peptide. 
The term “relatively” in claim 17 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill would not be appraised of what hydrophobic or hydrophilic polymer segments are excluded due to the modifier “relatively”.
Claim 24 recites the limitation "block copolymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note claim 17 from which this claim depends only recites a copolymer and does not recite block.
In claim 25 it is unclear if the recitation of “by mass of polymer” is referring to the copolymer, first or second polymer. Since the limitation could be read more than one way the recitation is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,16-17,24,32-33 and 41 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kohane et al. (WO 2017/004310 A1, cited by applicants)
Kohane discloses shell-core nanoparticles including copolymers such as PLA-PEG bound through photocleavable groups including DEACM, the nanoparticles contained cell targeting peptides caged within the core and then released thereby allowing it to recognize a target when the photocleavable group is cleaved at specific wavelength (example shows 530 nm). See entire disclosure, especially abstract, Fig 1a and example 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4,13,16-17,24-26,32-33 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohane et al. (WO 2017/004310 A1), as applied to claims 1-4,16-17,24,32-33 and 41, in view of Gait et al. (US 2014/0342992).
Kohane is disclosed above. Kohane is silent with respect to the amounts of targeting moiety and activatable group as recited in claims 13 and 25. However the preparation of targetable photoactivatable particles having variable amount of targeting agent and activatable group is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Kohane while teaching conjugating targeting peptides and photoactivatable groups to polymers the reference is silent with respect to using maleimide-thiol coupling to attach the activatable group to the second polymer. However as taught by Gait use of thiol-maleimide coupling to form conjugates between peptides, including cell penetrating peptides, and polymers to active agents was well known and understood in the art. See entire disclosure, especially abstract, [0055] and claims. Since Khoane already teaches how to produce polymer conjugates by attaching the polymer, peptide and activating group to each other one of ordinary skill would have a high expectation of success in using thiol-maleimide coupling to synthesize a cell penetrating conjugate. An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  “ [A]  person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSRInternational Co. v. Teleflex Inc.,  550  U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/           Primary Examiner, Art Unit 1618